DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This application has been transferred to a new Examiner since the time of the previous OA (5/26/2020).
Claim Status
	Claims 11-15 were amended and claims 18-20 were newly added in the response filed on 11/24/2020.  Claims 1-10, 16, and 17 stand withdrawn.  Newly added claims 18-20 are directed toward the elected invention (see p. 2 of the OA dated 5/26/2020 and the OA dated 3/24/2020) and will be examined on the merits.  Claims 11-15 and 18-20 are currently under examination.
Specification
	The abstract filed on 11/24/2020 is acceptable, therefore the objection to the abstract is withdrawn (see p. 2-3 of the OA dated 5/26/2020).  Additionally, the Applicant’s arguments regarding the term “below” are persuasive (see p. 8), therefore the objection to the specification is also withdrawn (see p. 3 of the OA dated 5/26/2020).  
Claim Suggestions
	In line 3 of claim 1 the Examiner suggests reciting that the hydrogen chloride mixture being fed into the inlet stream i) also comprises impurities comprising ammonium chloride rather than introducing this limitation near the end of the second paragraph of the claim and ii) is liquid in order to maintain consistency with the rest of claim 11 as follows (or something similar):
--a gas-liquid separation column having a top and a bottom, an inlet stream comprising a liquid mixture of hydrogen chloride and impurities comprising ammonium chloride, an outlet stream comprising hydrogen chloride gas at the top of the gas-liquid separation column, a first liquid phase flow outlet stream at the bottom of the gas-liquid separation column, wherein the first liquid phase flow comprises impurities comprising ammonium chloride, and a first liquid phase flow pipeline connected to the bottom of the gas-liquid separation column;--. 
 This change is suggested for several reasons.  Firstly, with respect to the first liquid phase flow pipeline, it is unclear why this is introduced in the paragraph describing the neutralizing tank, especially as the pipeline is only positively recited to be attached to the gas-liquid separation column and not the neutralizing tank.  Secondly, in the amendments filed on 11/24/2020, the Applicant positively recites that the gas-liquid separation column now contains an inlet stream for a hydrogen chloride mixture, but then uses process language (instead of system/apparatus language) to describe how the positively recited products exit the gas-liquid separation column.  For example, all streams exiting the column should be recited as “outlet streams” of the claimed system.  Similar changes are suggested for claim 18, including reversing the order of the neutralizing tank and buffer tank introduction in said claim as the system appears to be: gas-liquid separation column attached to buffer tank via first liquid phase flow pipeline connected to the bottom of the gas-liquid separation column, and then buffer tank attached to the neutralizing tank via the second liquid phase flow pipeline.  
Claim Objections
Claims 11, 14, and 15 are objected to because of the following informalities:  in line 12 of claim 11 (the penultimate line of the paragraph beginning “a neutralizing tank”, it appears as if the word –and—(or another word) is missing at the beginning of the line.  
In lines 3 and 4 of claim 14, both instances of the word “being” should be deleted and replaced by –is--.  
In line 2 of claim 15, the word –first—should be inserted before the phrase “liquid phase flow pipeline”.
Appropriate correction is required.
Applicant is advised that should claim 13 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The same issue occurs with respect to claims 19 and 20.
Modified Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The response filed on 11/24/2020 was sufficient to overcome the rejections of record (see p. 3-6 of the OA dated 5/26/2020).  However said amendments also introduced new issues into the claims, which will be addressed below.  Therefore unless the rejection is repeated below, it has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 was amended in the response filed on 11/24/2020 to contain the following limitations (see third paragraph of the claim):

    PNG
    media_image1.png
    174
    990
    media_image1.png
    Greyscale

	The attachment points of the “first liquid phase flow pipeline” recited in this limitation are unclear.  This limitation appears in the paragraph describing the “neutralizing tank”, but doesn’t appear to have any attachment to said tank.  Instead the claim positively recites that the pipeline is connected to “the bottom of the gas-liquid separation column”.  Is the other end of the pipeline connected to the neutralizing tank?  The skilled artisan would presume so as the liquid phase flow from the gas-liquid column appears to flow into the neutralizing tank and the paragraph describing the neutralizing tank introduces the first liquid phase flow pipeline, however this is not clear.  The Examiner notes that this issue has further bearing on dependent claims 13 and 14.  Claim 13 recites that the system further comprises a buffer tank and a second liquid phase flow pipeline wherein “the liquid phase flow comprising impurities sequentially flows into said buffer thank from the bottom of said gas-liquid separation column claim 11, claim 13 might not be interpreted to possess sufficient antecedent basis to claim 11.  This would be the case if the first liquid phase flow pipeline is attached to both the gas-liquid separation column and neutralizing tank of claim 11.  As discussed above in the claim objections section, as the limitations of claim 13 and independent claim 18 appear to be identical in scope, the Applicant may wish to cancel claims 13 and 19 in order to help obviate the potential antecedent basis issues above and to make claim 14 depend from claim 18.
	New claim 18 recites the following limitations:

    PNG
    media_image2.png
    321
    1054
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    1048
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    282
    1050
    media_image4.png
    Greyscale

	This claim is internally confusing.  The first four paragraphs recite that the gas-liquid separation column produces “a liquid flow comprising impurities, and said impurities comprising ammonium chloride”, then the “first liquid phase flow comprising impurities” is apparently sent to a neutralizing tank for treatment while “said liquid phase flow comprising impurities” is fed to a buffer tank for treatment.  Then, the second half the claim recites that a first liquid phase flow pipeline connects the bottom of the gas-liquid separation column to the buffer tank and a second liquid phase flow pipeline connects the buffer thank to the neutralizing tank wherein “the liquid phase flow comprising impurities” sequentially flows into said buffer tank from the bottom of said gas-liquid separation column through said first liquid phase flow pipeline and then flows into the neutralization tank through the second liquid phase flow pipeline from the buffer tank.  
	Firstly, as discussed in the claim suggestions section, the order of introduction of the neutralization and buffer tanks should be switched based on the second half of the claim as apparently the buffer tank is arranged upstream of the neutralizing tank in the system.  Secondly, the Applicant needs to clarify all of the different “liquid phase flows” being used in the claim.  For example, how can the neutralizing tank neutralize a “first” liquid phase flow if it falls downstream of the buffer tank in the system based on the first liquid phase flow” is introduced and as the neutralizing tank is introduced directly the gas-liquid separation column that produces a “liquid phase flow”, then the skilled artisan would assume that the “first liquid phase flow” corresponds to that flow, but it does not based on the second half of the claim, which specifies that the liquid phase flows sequentially from the gas-liquid separation column, to the buffer tank, to the neutralizing tank to the waste treatment device. Introducing the system components in the order they are actually present in the system and clarifying which liquid flow is present in each step by using different language (for example, first liquid phase flow vs. second liquid phase flow or buffered liquid phase flow vs. neutralized liquid phase flow, etc) should overcome the internal inconsistencies in the claim to obviate the rejection.  
	All other claims are rejected for depending from an indefinite claim and failing to cure the deficiency.
Withdrawn Claim Rejections - 35 USC § 102
The Applicant's amendments, dated 11/24/2020, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 11-15 as being anticipated by/unpatentable over Gaspard (Biomass for Sustainable Applications Pollution Remediation and Energy, Chapter 5, 2014, p. 242) (see p. 6-8 of the OA dated 5/26/2020).  The Applicant amended claim 11 to positively recite that the gas-liquid separation column comprises an inlet comprising a liquid hydrogen chloride mixture, a hydrogen chloride gas stream outlet at the top, and a liquid phase flow comprising impurities, said impurities comprising ammonium chloride which exits the gas-liquid separation column through the first liquid phase flow pipeline connected to the bottom of said gas-liquid separation 
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
As discussed above, independent claim 11 (and new claim 18) was amended to positively recite several new elements with respect to the gas-liquid separation column, with particular regard to an inlet stream comprising a liquid hydrogen chloride mixture, an outlet stream at the top comprising a hydrogen chloride gas stream, and an outlet stream at the bottom comprising a liquid phase flow comprising impurities comprising ammonium chloride.  These limitations were previously interpreted as intended uses and accorded little patentable weight (also see MPEP 2114-2115 and p. 7-8 of the OA dated 5/26/2020).   Therefore the new rejection below was necessitated by the amendments filed on 11/24/2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1080767 (‘767, published on 3/7/2001, of record in the IDS filed on 12/21/2018), optionally in view of US 3597156 (‘156, published on 8/3/1971, of record in the IDS filed on 12/21/2018).  The Examiner notes that EP ‘767 is not in English and there is no English language equivalent available, therefore a machine generated English language translation is also provided and will be referred to in the following rejection.
Applicant Claims

    PNG
    media_image5.png
    317
    1052
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    168
    1050
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    182
    1062
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	EP ‘767 discloses a method of processing an acid solution comprising a salt and a system therefor (see whole document).  With particular regard to claim 11, EP ‘767 teaches a system comprising (see figures 1-4, description thereof in [0011-0030], and claims): 
	-a gas/liquid separation column having a top and a bottom (stripping col. K2 in fig. 1 and 2 and the combined columns in fig. 3 and 4, wherein K1 is a first rectification section and K2 is a stripping section);
	-an inlet stream comprising a liquid aqueous mixture comprising a salt and acid (including aqueous HCl mixtures comprising chloride salts, including ammonium chloride [0038]), which would be fed directly to the column in fig. 3 and 4 or to the column K1 in fig. 1 and 2 to produce a sump mixture comprising a liquid salt solution (which still comprises substantial portions of the starting acid) which is then fed into the inlet of K2 for further separation [0002-0006, 0017-0018, 0038, examples];
	-a salt-free vaporous acid-water (wasser-säure-gemisch) gas stream obtained from the top of the column (headproduct/koftprodukt K2 in fig. 1 and 2) or from the middle of the column in fig. 3 and 4 (schwersiedende fraction), which would correspond to the top of the stripping section K2 of said column [0014, 0020-0030], which would correspond to a hydrogen chloride gas stream if the acid were the acid present in the inlet mixture [0038]; and
4Cl-see [0038]) [0011, 0019, 0022-0024, 0030-0031].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 11, ‘767 does not explicitly teach that the system further comprises a neutralization tank for receiving said liquid flow comprising impurities and neutralizing said liquid phase flow comprising impurities with an alkaline liquid in said neutralization tank to yield a neutralized solution and a waste treatment device for receiving and treating said neutralized solution from said neutralization tank.  
	Firstly, the Examiner notes that limitation requiring that the tank is for neutralization with an alkaline liquid is interpreted as an intended use as the alkaline liquid is not positively recited as part of the reaction system.  See MPEP 2114-2115.  Therefore any tank being connected to the gas-liquid separation column via the first liquid phase flow pipeline is interpreted to meet the limitations of the claim.  Keeping that in mind, ‘767 further teaches that the largely acid free concentrated salt solution obtained from the bottom of K2 is intended to be reused, possibly as an extractant, or disposed of [0001-0002, 0019, 0026, 0031].  Therefore it would have been prima facie obvious for the skilled artisan to attach the liquid phase flow pipeline containing the concentrated acid solution to a tank for disbursement back to column K2 (or another process) as an extractant and/or to a tank for storage before being disposed of, wherein prima facie obvious in view of the teachings of ‘767.
	Additionally, ‘156 is optionally cited to provide an additional motivation to add a tank and waste liquid treatment device downstream of the gas-liquid separation column of ‘767.  ‘156 teaches a method for the destruction of ammonium salts in strong hydrochloric acid solutions (see whole document).  With particular regard to claim 11, ‘156 teaches that it is known in the art that aqueous solutions of NH4Cl and HCl can be treated with caustic (base) (to produce NH4OH/ammonia and NaCl) and discarded (see col. 1, lines 19-36) or that aqueous solutions of NH4Cl and HCl can be treated with chlorine, Cl2, (to produce nitrogen gas and more HCl) (see col. 1, line 39-col. 2, line 25; examples; and claims), wherein the examples teach sparging chlorine gas through an aqueous solution of HCl and NH4Cl in an unnamed container (presumably a flask or beaker based on the scale of the examples).  ‘156 further teaches that the chlorine treated solution can be further treated by exposure to actinic radiation in a container (see col. 2, lines 14-19 and example 5). Therefore, ‘156 teaches that another use for the concentrated salt solution obtained in ‘767 is to treat it with a base to neutralize it and then discard it or to treat it with Cl2 and further optional treatment with actinic radiation to produce more HCl for recovery and reuse (also see [0001-0002] of ‘767 which teach that the recovered acids are industrially valuable substances).   In either scenario, it prima facie obvious to carry out the first treatment step in a commonly used and known mixing tank (which would be analogous to the apparatus used in the examples) wherein in the first scenario, the apparatus used for disposal would qualify as the instantly claimed “waste liquid treatment device” (as would any intermediate valves or pumps used to transport the neutralized solution to the disposal apparatus). In the embodiment wherein the solution is treated with chlorine, the polyethylene container used for the actinic radiation could be considered the “waste liquid treatment device”.  Further, any of the intended uses of the chlorine treated solution (wherein ‘156 specifically teaches its use to produce chlorine electrolytically-see col. 1, lines 15-35) would also qualify as a “waste liquid treatment device” (as would any intermediate valves or pumps used to transport the treated solution to the intended uses).  Accordingly, based on the teachings of ‘156, the skilled artisan would be motivated to add a tank and waste liquid treatment device downstream of the gas-liquid separation column of ‘767 in order to further purify the liquid before being discarded or to produce more valuable HCl from the mixture for further use.  Also see MPEP 2143 B.
	With respect to claim 12, ‘156 does not teach that any of the treatment methods take place under pressure while ‘767 teaches that the pressure of the gas-liquid separation column K2 is variable [0029], while the example [0033-0036] appears to teach that the separation in column K2 is carried out at atmospheric pressure.  As none of the further treatment methods envisioned by ‘767 or ‘156 (as discussed in detail above) appear to require treatment under pressure, then the skilled artisan would not be motivated to operate the tank at a pressure higher than the gas-liquid separation 
	With respect to claim 13, and claim 18 which shares the same scope as claim 13 as discussed above, there is motivation to include a tank and waste liquid treatment device downstream of the gas-liquid separation column based on ‘767 alone in order to collect and redistribute the concentrated salt solution either to another use, possibly as an extractant in K2, or to be disposed of [0001-0002, 0019, 0026, 0031].  There is further motivation to add a second tank (wherein as above, the limitation “buffering” is interpreted as an intended use and not accorded much patentable weight) to the process in order to adjust the concentration of the salt mixture if it is being reused [0003-0006, 0031].  A similar argument can be made with respect to using ‘156 as a secondary reference as col. 1, line 66-col. 2, line 13 teach that the concentration of the solution during the chlorine treatment is a results effective variable.  Therefore the skilled artisan might be motivated to add a second tank in order to adjust the concentration of the mixture before and/or after treatment.
	With respect to claim 14, as discussed with respect to claim 12, there is no apparent reason for any of the tanks to be under pressure as none of the uses for the tanks appears to require pressure (namely storage, neutralization, and/or treatment with actinic radiation), wherein the pressure of the gas-liquid separation column K2 of ‘767 is variable [0029] and the example [0033-0036] appears to teach that the separation in column K2 is carried out at atmospheric pressure.  Therefore the skilled artisan would not be motivated to operate the tanks at a pressure higher than the gas-liquid 
	With respect to claim 15, the limitation “for purging the liquid phase flow pipeline with an inert gas after the liquid phase flow comprising impurities flow through the first liquid phase flow line” is interpreted as an intended use as the inert gas is not positively recited as being a part of the system.  ‘767 teaches that columns/sections K1 and K2 in fig. 1-4 can further contain other inlets for gases, including steam [0018] (see dotted lines in figures), which could be used to introduce gases into the column and all attached inlets and outlets, wherein it would be prima facie obvious to equip any inlets or outlets with valves to control the flow rates of the streams flowing to and from the columns absent any evidence to the contrary.  	
	With respect to claims 19 and 20, ‘767 is silent regarding any specific pressures of the gas-liquid separator column K2, wherein the example appears to teach that the pressure is atmospheric pressure (approx. 1 bar) [0033-0036].  However, ‘767 further teaches that the pressure is variable and can be optimized by the skilled artisan depending on the mixture to be separated [0029].  Further, as discussed above with respect to claims 12 and 14, the pressure of the tanks is expected to be approx. atmospheric pressure (1 bar), which falls within the instantly claimed range.  As column K2 of ‘767 can be carried out under pressure and the pressure can be optimized depending on the mixture to be separated, the system suggested by ‘767 or the combination of ‘767 and ‘156 appears to meet the limitations of the claims absent any evidence to the contrary.  Also see MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘767 before the effective filing date with a reasonable expectation of success.  A person of ordinary skill would have been motivated to include a tank and waste liquid treatment device downstream of the gas-liquid separation column K2 of ‘767 because ‘767 further teaches that the largely acid free concentrated salt solution obtained from the bottom of K2 is intended to be reused, possibly as an extractant, or disposed of [0001-0002, 0019, 0026, 0031].  Therefore it would have been prima facie obvious for the skilled artisan to attach the liquid phase flow pipeline containing the concentrated acid solution to a tank for disbursement back to column K2 (or another process) as an extractant and/or to a tank for storage before being disposed of, wherein the disposal apparatus and/or separation apparatus which would reuse the extract would both qualify as a “waste liquid treatment device”.  Further still the term “waste liquid treatment device” is so broad it can encompass things like valves or pumps, which would also be obvious to attach to either of the above tanks in order to regulate flow in and out of said tanks.  Absent any evidence to the contrary, the instantly claimed process would have been prima facie obvious in view of the teachings of ‘767.
Alternatively it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘767 and ‘156 to arrive at the instantly claimed process before the effective filing date with a reasonable expectation of success. The skilled artisan would have been motivated to include a tank and waste liquid treatment device downstream of the gas-liquid separation column K2 of ‘767 because ‘156 teaches that another use for the concentrated salt solution obtained in ‘767 is to treat it with a base to 2 and optional treatment with actinic radiation to produce more HCl for recovery.   In either scenario, it would be prima facie obvious to carry out the first treatment step in a commonly used and known mixing tank (which would be analogous to the apparatus used in the examples) wherein in the first scenario, the apparatus used for disposal would qualify as the instantly claimed “waste liquid treatment device” (as would any intermediate valves or pumps used to transport the neutralized solution to the disposal apparatus). In the embodiment wherein the solution is treated with chlorine, the polyethylene container used for the actinic radiation could be considered the “waste liquid treatment device”.  Further, any of the intended uses of the chlorine treated solution (wherein ‘156 specifically teaches its use to produce chlorine electrolytically-see col. 1, lines 15-35) would also qualify as a “waste liquid treatment device” (as would any intermediate valves or pumps used to transport the treated solution to the intended uses).  Accordingly, based on the teachings of ‘156, the skilled artisan would be motivated to add a tank and waste liquid treatment device downstream of the gas-liquid separation column of ‘767 in order to further purify the liquid before being discarded or to produce more valuable HCl from the mixture for further use.  Also see MPEP 2143 B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622